Citation Nr: 1600596	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1963 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in April 2015 and were remanded for further development.  The requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss pre-existed and was not aggravated by his active duty service.

2.  The Veteran's right ear hearing loss did not begin during, or was otherwise caused by, his active duty service.

3.  The Veteran's heart disorder did not begin during, or for several decades after, his active duty service.

4.  The Veteran was not exposed to herbicide agents during his active duty service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for a heart disorder, diagnosed as coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss and a heart disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Hearing Loss

The Veteran is seeking service-connection for his bilateral hearing loss.  Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, this Veteran was provided with an entrance examination in June 1963 which included audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The results of his entrance audiometric testing converted to ISO standards are summarized in the chart below.
  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
15
25
LEFT
15
0
0
20
40

As discussed, threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, although the Veteran had some degree of right-ear hearing impairment at his entrance to service, this does not constitute a hearing loss disability for VA purposes.  Accordingly, the report from the Veteran's entrance examinations notes he had a pre-existing hearing loss disability in his left ear only at his entrance to active duty service.  Accordingly, left ear hearing loss was pre-existing under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b), but right ear hearing loss was not.

As his left ear hearing loss pre-existed service, the Veteran cannot bring a claim for service connection for hearing loss in this ear, but may bring a claim for service-connected aggravation.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  As will be discussed, in this case the evidence does not establish the Veteran's pre-existing left ear hearing loss increased in severity during his active duty service.

First, the Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaint of, any hearing loss in either ear during active duty service.  Instead, on his July 1968 separation examination the results of whisper voice testing were normal.  Therefore, service treatment records do not establish the Veteran's pre-existing left ear hearing loss increased in severity, or that he developed a hearing loss disability in his right ear, during his active duty service.



During his August 2014 hearing, the Veteran's representative stated the Veteran felt his military job as mechanic aggravated his hearing loss because he started noticing a loss of hearing in his right ear.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, including increased difficulty hearing in his right ear.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the Veteran lacks the medical training and expertise to measure his level of hearing acuity in either ear.  Therefore, although the Veteran's lay statements suggest he experienced additional right ear hearing impairment during active duty service, these statements do not establish he developed a right ear hearing loss disability while in service.  Additionally, because he only reported experiencing additional hearing loss in his right ear, these lay statements also do not establish the Veteran's pre-existing left ear hearing loss increased in severity during his active duty service.

After service, the Veteran worked for the railroad for several decades, as well as engaged in recreational hunting approximately once a year.  The earliest post-service audiometric testing was conducted by the Veteran's employer in April 1987, the results of which are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
65
LEFT
35
15
40
70
70

Accordingly, the results of this audiometric testing reflect that approximately twenty years after the Veteran's separation from active duty his hearing loss had increased in severity, and he now had a hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including his in-service noise exposure as a mechanic, and post-service occupational and recreational noise exposure.  The examiner also noted the lack of frequency-specific hearing testing at his separation from active duty service, and that the earliest post-service audiometric testing was from approximately twenty years after his separation from service.  The examiner opined, "It is possible that his hearing loss began AD (right ear) and worsened AS (left ear) while in service."  However, she continued to opine the changes since 1988 are "most likely related to occupational and recreational noise exposure since service."  She concluded that without more information it was not possible to determine if the Veteran's hearing changed during his active duty service.

In June 2015, the same examiner against reviewed the Veteran's claims file, and considered the conversion of his 1963 entrance examination to ISO standards.  However, she again opined it was not possible to state if the Veteran's pre-existing hearing loss worsened in his left ear or a hearing loss disability developed in his right ear during his active duty service without resorting to speculation based on the current evidence.

Based on all the foregoing, the Board finds the evidence included in the claims file does not establish the Veteran's current hearing acuity in either ear is a result of his active duty service.  First, regarding the left ear the evidence does not establish the Veteran's pre-existing hearing loss permanently increased in severity during his active duty service.  He has not presented competent evidence of a permanent increase in severity, and the VA examiner was not able to provide an opinion without resorting to speculation.  As discussed, because the Veteran's left ear hearing loss was noted on his entrance examination, the burden falls on the Veteran to establish a permanent worsening during his active duty service.  See Horn at 238.  In this case, the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply.  Accordingly, service connection based on aggravation is not warranted, and service connection for a left ear hearing loss is denied.

Regarding his right ear, the evidence does not establish his current right ear hearing loss disability began during his active duty service.  As discussed above, the service treatment records do not reflect the Veteran sought any treatment for right ear hearing loss during service.  Although the Veteran later testified he experienced some right ear hearing impairment during service, he lacks the medical expertise to opine whether this degree of hearing loss constituted a disability for VA purposes.  Finally, post-service treatment records do not reflect the Veteran sought any treatment for right ear hearing loss until approximately twenty years after his service, during which the Veteran worked for a railroad and engaged in recreational hunting.  Although the June 2010 examiner admitted it was possible his right ear hearing loss began during service, she opined his right ear hearing loss was "most likely related to occupational and recreational noise exposure since service."  Therefore, the examiner opinion indicates the evidence was not in relative equipoise, but instead most likely his current right ear hearing loss was not related to his active duty service.  Because the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for right ear hearing loss is not established, and the Veteran's appeal is denied.

Heart Disorder

The Veteran is also seeking service connection for a heart disability.  The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaint of, any symptoms of a heart disorder during his active duty service.  Instead, on his December 1967 separation examination his heart was found to be in normal condition.  Therefore, the evidence does not establish the Veteran developed any heart disorder during active duty service.

Post-service medical records also do not reflect the Veteran developed any heart disorder until several decades after active duty service.  Instead, medical records reflect the Veteran was first diagnosed with coronary artery disease (CAD) in approximately May 2005 following complaints of exertional chest pain and shortness of breath for the previous several months.  Therefore, the evidence does not establish the Veteran developed his diagnosed heart disorder until approximately forty years after his separation from active duty service.



Furthermore, the claims file does not include any medical opinion otherwise relating the Veteran's diagnosed CAD to his active duty service.  Instead, during his May 2005 VA treatment the physician advised the Veteran on the impact his overweight status had on his heart disorder.  Therefore, direct service connection is not established.

However, the Veteran has not asserted that his currently diagnosed CAD was directly caused by his active duty service.  Instead, he has consistently asserted that his diagnosed CAD is due to his exposure to herbicides, including Agent Orange, during his active duty service.  CAD is included on the exclusive list of disease associated with exposure to herbicide agents, and therefore presumptive service connection may be available if in-service exposure to herbicides is established.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309(e).  

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  During his August 2014 hearing and in a May 2013 written statement the Veteran stated that he never touched the shore of Vietnam.  Therefore, presumptive exposure based on service within the Republic of Vietnam is not established.

However, "service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

The USS Moctobi is included on the list of ships which temporarily operated in the Vietnam inland waters of Saigon River from September to October of 1967.  However, based on the Veteran's service personnel records, he was not still stationed on the Moctobi during this time.  Instead, his personnel records reflect he was reassigned off the Moctobi sometime in early 1967.  His personnel records reflect that from June 1967 through November 1967 he was stationed at Naval Station Pearl Harbor.  Therefore, during the period the Moctobi temporarily served in the inland "brown water" waterways, the Veteran was stationed at a naval base in Hawaii.  Accordingly, he was not presumptively exposed to herbicide agents during the USS Moctobi's temporary service in the "brown water" inland waterways.

In a May 2013 written statement, the Veteran asserted that his naval ship served off the coast of Vietnam.  However, simply having gone near the coast is not sufficient to invoke the presumption of herbicide exposure.  The ship must have temporarily operated in the inland waterways of Vietnam, as discussed above, or it must have docked to a pier or shore and the Veteran must state he went ashore.  See VBA Training Letter 10-06 (September 9, 2010).  As discussed above, on several occasions the Veteran has stated he never went ashore within the Republic of Vietnam.  Accordingly, no presumptive exposure is available for operating near the coast.


Finally, the evidence does not otherwise establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  The Veteran has not described any specific incident when he was exposed to herbicides.  Instead, a request for review of Department of Defense records through the PIES system revealed "no records of exposure to herbicides."  Therefore, the evidence does not otherwise establish the Veteran was exposed to herbicides during his active duty service.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed CAD is related to his active duty service.  He did not develop this disorder during service, or for approximately four decades after his separation from service.  Additionally, presumptive service connection based on herbicide exposure is not warranted.  The Veteran was not presumptively exposed to herbicides in Vietnam or in the inland waterways, and has not established he was otherwise directly exposed to herbicides.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and post-service VA and available private records have been obtained.  The VA attempted to obtain the relevant records from private audiologist Dr. T., however in April 2015 received a response that the Veteran's records were no longer available, and had likely been destroyed in a flood.  

In August 2014, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such available records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination regarding his claim for service connection for hearing loss, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

The Board acknowledges the Veteran was not provided with an examination regarding his heart disorder.  VA medical examinations must be provided where there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for the Veteran's diagnosed CAD, the evidence fails to establish any in-service injury or event.  Accordingly, a VA examination was not required regarding this issue.

  As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.










[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for left ear hearing loss based on aggravation is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a heart disorder, diagnosed as coronary artery disease, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


